Citation Nr: 1528925	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  07-06 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the residuals of a neurological procedure performed at the VA Medical Center on February 9, 2005, to include progressive quadriparesis, deep venous thrombosis, autonomic dysreflexia, and neurogenic bowel and bladder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1964 to April 1969 and January 1971 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a surgical procedure performed at the VA Medical Center on February 9, 2005.  While this matter was previously with the Decatur, Georgia RO, jurisdiction has subsequently been transferred to the St. Petersburg, Florida RO.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2008; a transcript of that hearing is associated with the claims file.

Following that hearing, the Board requested an outside medical opinion (OMO) with regards to the Veteran's claim in April 2009; that OMO was received in August 2009.  Following receipt of additional evidence in September 2009 and the Veteran's statements that he did not wish to waive jurisdiction, the Board remanded the claim in October 2009.  The RO again denied the claim in a December 2010 supplemental statement of the case.  The Board denied the Veteran's claim in a September 2011 Board decision after it was returned to the Board.

The Veteran timely appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) jointly decided to vacate and remand the Veteran's claim to the Board for additional clarification and readjudication; the Court granted the parties' Joint Motion for Remand in July 2012.  The case was subsequently returned to the Board, which remanded the claim for additional development in February 2013 and again in September 2013.  

The case was again returned to the Board in April 2014, when it was again denied by the Board.  The Veteran again timely appealed that decision to the Court following issuance of that Board decision.  Again, the Veteran and the Secretary jointly agreed to vacate the Board's April 2014 decision in a February 2015 Joint Motion for Remand, which was granted by the Court in a March 2015 Court order.  The claim has again been returned to the Board in compliance with the February 2015 Joint Motion for Remand at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, during the pendency of the Veteran's appeal of the April 2014 Board decision before the Court, the Veteran submitted a VA Form 21-22a for representation by a private attorney; he was previously represented by a Veterans' Service Organization (VSO).  

Following the issuance of the February 2015 Joint Motion for Remand and the March 2015 Court order, in a March 2015 correspondence, the Veteran's representative requested a hearing on the 38 U.S.C.A. § 1151 claim.  The Veteran's representative requested that a three-way videoconference hearing be held, if possible.

In light of the Veteran's change in representation and remand of the issue in the Joint Motion for Remand, the Board finds a remand is necessary in order to schedule the Veteran for a hearing; the RO should attempt to accommodate the Veteran's representative's request for a three-way hearing to the extent possible.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a Veterans Law Judge, either at the local regional office or via videoconference and notify him and his representative of the date, time and location of this hearing.  Every effort should be made to schedule the Veteran for a hearing with the undersigned Veterans Law Judge, if possible.  The RO should additionally attempt to accommodate the Veteran's representative's request for a three-way videoconference hearing, to the extent possible.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the appellant withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

